Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to arguments and amendments filed on 4/12/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-8 and 10-11 are pending in the application. Claims 9, and 12-15 are cancelled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 
Response to Arguments
3. 	Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. As indicated below, applicant changed the claim scope significantly, thus the prior rejection is removed and new rejection over Lee in view of Tammi has been applied. Therefore applicants corresponding arguments are moot and the arguments are not persuasive as to the allowability of claims 1-6, in view of the new prior art presented. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. With respect to claims 7-8 and 10-11, the prior art of Lee and Tammi show where in one source multiple instruments can be controlled with different inputs on a display so that each instrument can have a user set volume level. However, neither Lee nor Tammi show displaying in a single object, a plurality of second objects that are displayed at a second point in time while the first is displayed and where a first audio effect can be applied to a second object displayed “in” the first object and where a second object inside the first object can also have a audio effect applied where the effects are either tempo, low pass filter, high pass filter, pitch, a beat repeater, and a psychedelic mode, when the audio source is highest. Claims 8, and 10-11 incorporate the features of claim 7, and are thus allowed for the same reasons. 
	

 Claim Rejections - 35 USC § 103
4. 		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claim 1-6  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Publication No. 20170019745 published Jan. 19, 2017, in view of Tammi et al. U.S. Publication No. 20180083587 published Mar. 22, 2018. 

In regard to Independent claim 1,  and dependent claim 6, Lee teaches a computer-implemented method for playing an audio source, comprising:
playing an audio source set including a first audio source and a second audio source (Para 5, 43-45, 47-48, 58, 82). Lee teaches the detection of the playing of one or more sound sources about a device (See sources 11-17, Fig. 1) and can play sources in devices. As expressly stated Para 43, “one or more sources” are located playing or emanating near a device.
displaying a first object for an interaction with a user (Para 46, 59-64). Lee teaches the sound source may be displayed as a representation on the device that a user can interact with.
obtaining an input for the first object and adjusting at least a part of the audio source set based on the input (Para 64-68, 83, 110, 112, and 126). Lee teaches the controller receives input from the user to adjust the sound source. 
wherein when a type of the  input associated with the first object corresponds to a first type , the audio source set is adjusted based on the first scheme so that an output level of the first audio source selected by the input corresponding to the first type is highest (See Para 44, 67-68, 72, 83, 112, 119-120 and 128-134, Fig. 6-8). Lee teaches a sound source can be a person speaking and another can be a media player or a phone ringing or other (Para 44, 56, 82), which are received (Para 54) and the device determines a type of source by comparing the frequency of the source to a predetermined frequency (Para 56, 103) and distinguish the sources. Lee teaches identifying the source source  (para 58), calculate its strength, direction and distance and repeat this process for every source (Para 104). Lee teaches the identified source can be displayed in such a manner, after identification (e.g. number of the user recognized, Etc) with different colors and shapes and locations in the interface (fig. 3, Para 59-62) and by type (Para 111). Lee teaches sounds with higher strengths are displayed in different shapes and colors to reflect the strength (Para 65-68). Lee teaches the device selects (Para 107) a sound source and compares to a threshold level of sound strength for being displayed in a location representative of the source of the sound in reference to the display (Para 111). Each source takes its own distinct shape, color and size to represent its source and strength (Para 112). As shown in figure 4 and 5, different sources are displayed in reference to the display device with different icons (Para 114-120).  Lee also teaches the user can through the interaction with the source adjust the volume to be the highest or at an intense level (Step 632). It is noted that each source can be adjusted and touched and played to the user via interaction (Para 127-128). 
wherein when a type of the input associated with at least part of the first object corresponds to a second type different from the first type, the audio source set is adjusted based on a second scheme different from the first scheme  and at the time at which the input corresponds to the second input type((See Para 67-68, 72, 83, 112, 119-120 and 128-134, Fig. 6-8). Lee teaches the user can through the interaction with the source adjust the volume to be the highest or at an intense level (Step 632) or other levels and through a first or second or third or nth input to control the audio source based specifically on the input type gesture (Para 128). Thus, as stated, Para 103, there are at least a first and second source and more than one gesture (Para 36,64). If the user provides gesture 1 then the intense sources are presented. Gesture 2, then the medium are presented, etc (See Para 142). A user can provide a second output on the same source and reduce its output (Para 138), thus provide a different scheme to the source. It is noted that each source can be adjusted and touched and played to the user via interaction (Para 127-128).

While Lee teaches different gestures can be made on a source to cause different sound schemes to be employed such as intense sounds for a source to be played with a flick input and a second input to cause the volume to be lowered for the same source, thereby applying a second scheme, the teachings of Tammi are relied upon to specifically show how the skilled artisan at the time of the invention would understand providing different input types to a audio source will cause the audio source to be set to different schemes. 

Tammi is analogous art to Lee as being from the same problem solving area of setting user interface volume levels for audio sources in proximity to a receiving and audio playing device (Para 1).  Tammi teaches the system determines which object is playing the loudest and on which track and tailors the output based on input (Para 33). Tammi teaches the interface can be used with various devices including audio mixing devices (Para 34) and provides a user interface (Para 39). Tammi teaches upon receipt of an audio track that the loudest instrument can be determined separate from the other instruments (Para 41) and the user via input can deemphasize or emphasize the loudest input. Tammi teaches the system can listen for a guitar on one source and drums on another and can identify different drum sources (Para 42) as well as singers and different vocals. Tammi teaches each instrument can be identified by metadata and determines which are dominant (Para 44-45). The system can be set to store user preferences for each instrument (Para 47) per input type. As explained in Tammi, the user can adjust just the volume of a guitar and not the other instruments (Para 48). Tammi teaches a setting can be provided for a set of instruments (e.g. strings ) to modify the whole group and not other instruments or sources. Tammi teaches the amount of decrease in the one instrument output can be non-linear to the input of the user (para 50-54) causing greater reduction or enhancement to the one instrument source volume.  Tammi teaches the device can actually determine by instrument on each track as to which is the loudest and control its volume (Para 55). Thus, can based on one input allow for the source to be played at its given volume and then have just one instrument in the same source be reduced in volume, thus applying a second scheme to the same object (Para 55-57). Tammi teaches an input can cause the volume for a specific instrument to increase via an input when track is determined to play a guitar (Para 62-63), so that the instrument that the user favors is clearly louder than the rest (Para 64-66). Finally, Tammi teaches making adjustments to the settings based on the genre, location, and type of stereo presented to control the settings of the volume for presentation (Para 70-71). The combination of Tammi with Lee would allow for any given source of Lee to be a source similar to Tammi that can have the loudest instrument or value to be controlled with one input type while also receiving a different input to cause a different portion of the same source to change in volume in line with a second scheme.  

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Tammi and Lee in front of them to modify the interface of Lee to change output schemes of volume depending on different inputs made by a user. The motivation to combine Lee with Tammi first comes from Lee which suggests that any sound source can be any source that output a sound and from Tammi to have a dominant instrument that a user favors in a given source played at a higher volume than the other instruments in the same source and to control that volume of that instrument and the other instruments separately from the overall volume of the audio presentation via user input (Para 45-46, 66).   

  
With respect to dependent claim 2, Lee teaches the method wherein the first type is associated with a drag input for the first object, and the second type is associated with a touch input for the first object (See Lee Para 40, flick for selecting of the first object which can then also drag, touch etc. for the second input (Lee Para 36-41). Lee teaches a first gesture can include a drag to play the intense sources and then a second gesture on the same object can be made to apply a second scheme of reducing the volume. In combination Tammi, would allow for a specific input to control just the volume of one element of a single source in a different manner than applying the gesture to simply play the loudest in a given location on the screen. Therefore, a gesture in lee would play intense in the left quadrant on the display and a gesture in Tammi would be to simply reduce, if it were a song, one instrument being played in the song with a different gesture. Or, Lee teaches a second gesture to reduce the volume with a second command and apply a different scheme, color and output even if the source is the highest sound in terms of decibel received. 

With respect to dependent claim 3, Lee teaches the method wherein the second audio source is not played in order to adjust the audio source set so that the output level of the first audio source is the highest (See Lee teaches outputting the selected first source and not outputting other sources if not selected or outputting multiple sources if multiple sources selected (Para 44-47, 67-68). 

With respect to dependent claim 4, Lee teaches the method wherein a volume level of the first audio source is set to be higher than a volume level of the second audio source, in order to adjust the audio source set so that the output level of the first audio source is the highest (See fig. 8, the user can control each source independently).
 
With respect to dependent claim 5, Lee in view of Hishikawa wherein the volume level of the first audio source is increased and the volume level of the second audio source 1s decreased, wherein the volume level of the first audio source 1s non-linearly increased, and the volume level of the second audio source is non-linearly decreased (See fig. 6, the user can randomly mute as a non-linear adjustment or set to intense or standard whenever the user selected the object and at random, Para 128-138). 


  


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    PNG
    media_image1.png
    478
    665
    media_image1.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179